                                   Case 2:17-cv-02458-MMD-EJY Document 75 Filed 04/06/21 Page 1 of 2



                       1       WENDY M. KRINCEK, ESQ., Bar # 6417
                               LITTLER MENDELSON, P.C.
                       2       3960 Howard Hughes Parkway
                               Suite 300
                       3       Las Vegas, NV 89169-5937
                               Telephone:   702.862.8800
                       4       Fax No.:     702.993.0569
                               Email:       wkrincek@littler.com
                       5
                               Attorneys for Defendants
                       6

                       7                                       UNITED STATES DISTRICT COURT
                       8                                           DISTRICT OF NEVADA
                       9       U.S. EQUAL EMPLOYMENT                            Case No. 2:17-cv-02458-MMD-EJY
                               OPPORTUNITY COMMISSION,
                    10
                                                 Plaintiffs,
                    11
                               vs.
                    12
                               LUCINDA MANAGEMENT, LLC,                         NOTICE OF SUBSTITUTION OF
                    13         CENTENNIAL FOOD CORPORATION dba                  DEFENDANTS’ COUNSEL
                    14         IHOP RESTAURANT, NELLIS FOOD
                               CORPORATION dba IHOP RESTAURANT,
                    15         VEGAS FOOD CORPORATION dba IHOP
                               RESTAURANT, CHEYENNE FOOD
                    16         CORPORATION dba IHOP RESTAURANT,
                               CRAIG FOOD CORPORATION dba IHOP
                    17         RESTAURANT, BAYSHORE FOOD
                    18         CORPORATION dba IHOP RESTAURANT,
                               DiHOP CORPORATION dba IHOP
                    19         RESTAURANT, COOPER STREET CLAM
                               & OYSTER BAR, LLC, and Does 1-5
                    20         Inclusive,

                    21                           Defendants.

                    22

                    23
                               TO THE HONORABLE COURT, PLAINTIFF, AND ALL COUNSEL OF RECORD:
                    24
                                      Defendants hereby substitute the law firm of Littler Mendelson as their attorneys of record in
                    25
                               the place and stead of Richard I. Dreitzer of the law firm of Fennemore Craig, P.C. and James T.
                    26
                               /      /      /
                    27
                               /      /      /
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                    Case 2:17-cv-02458-MMD-EJY Document 75 Filed 04/06/21 Page 2 of 2



                                   Tucker of the law firm Wilson Elser Moskowitz Edelman & Dicker.
                            2

                            3
                                              6 day of April, 2021.
                                   Dated this __                               B y(S�
                            4                                                  Print: 'V� ("'f I?½(�
                                                                               Tit! e: 72.c.u. t...trt.,.. i-Ht...
                           5                                                   Lucinda Management, LLC

                           6              On behalf of Fennemore Craig, P.C., I hereby consent to the foregoing substitution of

                           7       counsel.
                                              6 day of April, 202 I.
                                   Dated this __                               FENNEMORE CRAIG, P.C.
                           8
                           9
                                                                                    /s/ Richard I. Dreitzer,_
                                                                               By: _______                  Esq.
                        1O                                                         Rjchard I. Dreitzer, Esq.
                                                                                   300 S. Fourth Street
                        11                                                         Suite 1400
                                                                                   Las Vegas, NV 89101
                         I2                                                        Tel: 702.692.8000

                        13                On behalf of Wilson Elser Moskowitz Edelman & Dicker, I hereby consent to the foregoing

                         J4        substitution of counsel.

                        15                    6 day of Apri I, 202 I.
                                   Dated this __                               WILSON ELSER MOSKOWITZ EDELMAN
                                                                               & DICKER
                        16
                        17                                                          /s/ James T.
                                                                               By: ______        Tucker, Esq.
                                                                                              --,-___     _
                                                                                   James T. Tucker, Esq.
                        18                                                         6689 Las Vegas Blvd., South
                                                                                   Suite 200
                        19                                                         Las Vegas, NV 89119
                                                                                   Tel: 702.727.1400
                        20
                                          On behalf of Littler Mendelson, I hereby consent to the foregoing substitution of counsel.
                        21
                                              6 day of April, 2021.
                                   Dated this __
                        22
                                                                               LITTLER MENDELSON, P.C.
                        23         IT IS SO ORDERED that the
                                   Motion to Substitute Counsel,
                        24         ECF No. 74, (misidentified as a
                                                                                   /s/ Wendy M. Krincek, Esq._
                                                                               By: _________
                                   Notice) is GRANTED.
                        25                                                         Wendy M. Krincek, Esq.
                                                                                   3960 Howard Hughes Parkway
                        26         ____________________________                    Suite 300
                                   U.S. MAGISTRATE JUDGE                           Las Vegas, NV 89169
                        27                                                         Telephone: 702.862.8800
                                   Dated: April 6, 2021
                        28
LITTLER MENDELSON, PC
        A11orn1y: Al LI•
  )960 HOWilfd H119hu Par� ..,,.
                                                                                  2.
            Su111 300
   LH IJegn tlV 19169 5937
         702 86:i' 8800
